Case 1:18-cr-00184-UA Document 19 Filed 09/09/19 Page 1 of 31

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

em ee OK
UNITED STATES OF AMERICA : SEALED INDICTMENT
-v.-
S7 18 Cr. 184 (VSB)
BENJAMIN TAYBROR and
DARINA WINDSOR,
Defendants.
eee OK
COUNT ONE

(Conspiracy to Commit Securities Fraud and
Fraud in Connection with a Tender Offer)

The Grand Jury charges:
Relevant Individuals and Entities

1. At all times relevant to this Indictment, Investment
Bank A was a global investment banking advisory firm with
offices in, among other locations, London, England, and
Manhattan, New York.

2. At all times relevant to this Indictment, Investment
Bank B was a global investment banking advisory firm with
offices in, among other locations, London, England, and
Manhattan, New York.

3. At certain times relevant to this Indictment, BENJAMIN

TAYLOR, the defendant, was employed in the investment banking

 

division of Investment Bank A.

 

 

 

 

 

USDC SDNY.~

BPOCUMENEF ©

ELECTRONICALLY FILED
pDOC # _
| DATE FILED: | _.

 

 

 

 

 
Case 1:18-cr-00184-UA Document 19 Filed 09/09/19 Page 2 of 31

4, At certain times relevant to this Indictment, DARINA
WINDSOR, the defendant, was employed in the investment banking
division of Investment Bank B.

5. At certain times relevant to this Indictment, DARINA
WINDSOR and BENJAMIN TAYLOR, the defendants, were involved in a
romantic relationship with each other and resided together in an
apartment located in London (the “Apartment”).

6. At all times relevant to this Indictment, a co-
conspirator not named as a defendant herein (“CC-1"} was a
friend of DARINA WINDSOR and BENJAMIN TAYLOR, the defendants,
residing in Europe.

7. At all times relevant to this Indictment, a co-
conspirator not named as a defendant herein (“CC-2") was a
friend of DARINA WINDSOR and BENJAMIN TAYLOR, the defendants,
residing in Europe.

8. At all times relevant to this Indictment, a co-
conspirator not named as a defendant herein (“CC-3”) was a
securities trader residing in Switzerland.

9. At all times relevant to this Indictment, a ca-
conspirator not named as a defendant herein (“CC-4”) was a
securities trader residing in England.

10. At ail times relevant to this Indictment:

a. Reliance Steel & Aluminum Co. (“Reliance”) was a

metals services. center operator with headquarters in Los
Case 1:18-cr-00184-UA Document 19 Filed 09/09/19 Page 3 of 31

Angeles, California. Reliance’s securities traded under the
symbol “RS” on the New York Stock Exchange (“NYSE”). During
this time period, Reliance was a client of Investment Bank A.

b. Metals USA Holdings Corp. (“Metals”) was a metals
processing and inventory management company with headquarters in
Florida. Metals’ securities traded under the symbol “MUSA” on
the NYSE, During this time period, Metals was the target of an
acquisition by Reliance.

c. Life Technologies Corporation (“Life”) was a
biotechnology company with headquarters in Carlsbad, California.
Life’s securities traded under the symbol “LIFE” on the NASDAQ
Stock Exchange (“NASDAQ”). During this time period, Life was a
client of Investment Bank A.

d. AmerisourceBergen Corporation (“ABC”) was a
pharmaceutical wholesale company with headquarters in
Chesterbook, Pennsylvania. ABC’s securities traded under the
symbol “ABC” on the NYSE. During this time period, ABC was
involved in negotiations regarding a strategic alliance with a
company that was a client of Investment Bank B.

e. Heidrick & Struggles International, Inc.
(“Heidrick”) was a global executive search company with
headquarters in Chicago, Illinois. Heidrick’s securities traded
under the symbol “HSTI” on NASDAQ. During this time period,

Heidrick was a client of Investment Bank B.
Case 1:18-cr-00184-UA Document 19 Filed 09/09/19 Page 4 of 31

f. Onyx Pharmaceuticals Inc. (“Onyx”) was a
biopharmaceutical company with headquarters in San Francisco,
California. Onyx’s securities traded under the symbol “ONXX” on
NASDAO. During this time period, Onyx was a client of
investment Bank B.

g. Amgen Inc. (“Amgen”) was a biopharmaceutical
company with headquarters in Thousand Oaks, California. Amgen’s
securities traded under the symbol “AMGN” on NASDAQ. During
this time period, Amgen offered to acquire Onyx.

h. Tdenix Pharmaceuticals, Inc. (“Idenix”’) was a
pharmaceutical company with headquarters in Cambridge,
Massachusetts. MIdenix’s securities traded under the symbol
“TDIX” on NASDAQ. During this time period, Idenix was a client
of Investment Bank B.

1. Merck & Co., Inc. (“Merck”) was a pharmaceutical
company with headquarters in Kenilworth, New Jersey. Merck’s
securities traded under the symbol “MRK” on the NYSE. During
this time period, Merck offered to acquire, and acquired,
Idenix.

j- InterMune, Inc. (“Intermune”) was a biotechnology
company with headquarters in Brisbane, California. Intermune’s
securities traded under the symbol “ITMN” on NASDAQ. During
this time period, Intermune was a client of Investment Bank B.

k. Avanir Pharmaceuticals, Inc. {*Avanir”) was a
Case 1:18-cr-00184-UA Document 19 Filed 09/09/19 Page 5 of 31

pharmaceutical company with headquarters in Aliso Viejo,
California. Avanir’s securities traded under the symbol “AVNS”
on NASDAQ. During this time period, Avanir was a client of
Investment Bank B.

1. Otsuka Pharmaceutical Co., Ltd. (“Otsuka”) was a
healthcare company with headquarters in Tokyo, Japan. During
this time period, Otsuka offered to acquire, and acquired,
Avanir.

mm. Hyperion Therapeutics, Inc. (“Hyperion”) was a
biopharmaceutical company headquartered in San Francisco,
California. Hyperion’s securities traded under the symbol
“HPTX” on NASDAQ. During this time period, Hyperion was a
client of Investment Bank B.

n. Horizon Pharma ple (“Horizon”) was a
pharmaceutical company with headquarters in Dublin, Ireland.
Horizon’s securities traded under the symbol “HZNP” on NASDAQ.
During this time period, Horizon offered to acquire, and
acquired, Hyperion.

O. Pharmacyclics Inc. (“Pharmacyclics”) was a
biopharmaceutical company with headquarters in Sunnyvale,
California. Pharmacyclics’ securities traded under the symbol
*PCYC” on NASDAQ. During this time period, Pharmacyclics was a
Glient of Investment Bank B.

p. Receptos Inc. (“Receptos”} was a biotechnology
Case 1:18-cr-00184-UA Document 19 Filed 09/09/19 Page 6 of 31

company with headquarters in San Diego, California. Receptos’
securities traded under the symbol “RCPT” on NASDAQ. During
this time period, Receptos was a client of Investment Bank B.

q. Celgene Corporation (“Celgene”) was a
biopharmaceutical company with headquarters in Summit, New
Jersey. Celgene’s securities traded under the symbol “CELG” on
NASDAQ, During this time period, Celgene offered to acquire,
and acquired, Receptos.

xX. Omnicare, Inc. (“Omnicare”) was a heaith care
company with headquarters in Cincinnati, Ohio. Omnicare’s
securities traded under the symbol “OCR” on the NYSE. During
this time period, Omnicare was a client of Investment Bank B.

s. Thoratec Corporation (“Thoratec”) was a medical
device company with headquarters in Pleasanton, Caiifornia.
Thoratec’s securities traded under the symbol “THOR” on the
NASDAQ. During this time period, Thoratec was a client of
Investment Bank B.

t. Solera Holdings, Inc. {“Solera”’} was a digital
technology company with headquarters in Westlake, Texas.
Solera’s securities traded under the symbol “SLH” on NYSE.
During this time period, Solera was a client of Investment Bank
B.

u. EnerSys (‘“EnerSys”) was a manufacturing company

with headquarters in Reading, Pennsylvania. EnerSys’ securities

 

 
Case 1:18-cr-00184-UA Document 19 Filed 09/09/19 Page 7 of 31

traded under the symbol “ENS” on the NYSE.

Vv. Johnson Controls International PLC (“Johnson
Controls”) was a diversified technology company with
headquarters in Milwaukee, Wisconsin. Johnson Controls’
securities traded under the symbol “JCI” on the NYSE. During
this time period, Johnson Controls was a client of Investment
Bank B and was engaged in discussions about the potential
acquisition of Enersys.

Access to Inside Information and Prohibition on Insider Trading

11. By virtue of their employment at Investment Bank A and
Investment Bank B, respectively, BENJAMIN TAYLOR and DARINA
WINDSOR, the defendants, had access to material, non-public
information {(“MNPI”) relating to corporate transactions. For
instance, both TAYLOR and WINDSOR were able to access computer
files relating both to transactions to which they were assigned,
and those to which they were not assigned.

12. At all times relevant to this Indictment, Investment
Bank A and Investment Bank B maintained policies and procedures
that prohibited insider trading, including the disclosure of
MNPI to third parties. During the course of their employment,
BENJAMIN TAYLOR and DARINA WINDSOR, the defendants, each
attested that they were in compliance with, respectively,
Investment Bank A’s and Investment Bank B’s policies and

procedures prohibiting insider trading.

 

 
Case 1:18-cr-00184-UA Document 19 Filed 09/09/19 Page 8 of 31 '

 

Overview of the Insider Trading Scheme

 

13. From in or December 2012 through in or about February

 

2018, BENJAMIN TAYLOR and DARINA WINDSOR, the defendants,
participated in a large-scale, international insider trading
ring. In violation of their duties of trust and confidence, and
for their own personal benefit, TAYLOR and WINDSOR stole MNPI
from Investment Bank A and Investment Bank B relating to
numerous corporate transactions. TAYLOR and WINDSOR sold this
MNPI to CC-1 and CC-2, middlemen who TAYLOR recruited to join
the scheme, in exchange for over $1 million of benefits,
including cash, trips and luxury watches. TAYLOR and WINDSOR
understood that CC-1 and CC-2 would pass the MNPI to securities
traders, who would execute timely, profitable securities
transactions based on this MNPI and in advance of the MNPI
becoming public. Ultimately, the insider trading scheme yielded
at least tens of millions of dollars of illicit profits.
Means and Methods of the Conspiracy

14. During the course of the scheme, BEJAMIN TAYLOR and
DARINA WINDSOR, the defendants, stole MNPI from Investment Bank
A and Investment Bank B by accessing computer systems at those
investment banks containing such MNPI. TAYLOR would pass MNPI
he had stolen from Investment Bank A to CC-1 and cc-2, with the
understanding that CC-1 and CC-2 would pass the MNPI to

securities traders. WINDSOR would pass MNPI she had stolen from
Case 1:18-cr-00184-UA Document 19 Filed 09/09/19 Page 9 of 31

Investment Bank B to TAYLOR, who in turn passed it to CC-1 and
cC-2, with the understanding (shared by both TAYLOR and WINDSOR)
that CC-1 and CC-2 would pass the MNPI to securities traders.

15. BENJAMIN TAYLOR and DARINA WINDSOR, the defendants,
collected both information about the progress of potential
corporate transactions, as well as internal Investment Bank A
and Investment Bank B documents relating to those potential
transactions, for purposes of passing the information and
documents to CC-1 and CC-2. For example, on or about October
10, 2012, WINDSOR sent an email to TAYLOR titled “Once upon a
time, there was a Pops searching for Truffles in the Forest...”
“Pops” and “Popsy” were names that TAYLOR and WINDSOR used to
refer to each other. Attached to the email was confidential
information relating to Onyx, one of Investment Bank B’s
clients, which WINDSOR had obtained from Investment Bank B's
computer systems.

16. When BENJAMIN TAYLOR, the defendant, provided
confidential information and documents to CC-1 and CC-2, he
often did so in person. CC-1 and CC-2 then provided
confidential information and documents to securities traders,
including CC-3 and Cc-4, often in person as well. TAYLOR took
steps to conceal his unlawful relationship with CC-1 and CC-2.
The three used encrypted messaging applications and unregistered

“burner” cellphones to communicate with each other and arrange

 
Case 1:18-cr-00184-UA Document 19 Filed 09/09/19 Page 10 of 31

in-person meetings to discuss their scheme.

17. cce-3, CC-4, and the other traders who received the
MNPI that had been misappropriated by BENJAMIN TAYLOR and DARINA
WINDSOR, the defendants, then purchased securities of the
companies that were involved in the transactions based on that
MNPI. The traders sold those securities after the acquisitions
or offers for acquisitions were publiciy announced and the
acquisition targets’ stock price rose.

18. To further effectuate the scheme and to ensure
profitable securities trading based on the stolen MNPI, CC-3
occasionally provided MNPI that CC-3 had obtained from BENJAMIN
TAYLOR and DARINA WINDSOR, the defendants, to journalists for
the purpose of causing them to write news stories relating to
the MNP that could influence a company’s stock price. For
exampie:

a. From on or about January 7, 2013, up to and
including on or about January 11, 2013, TAYLOR accessed
documents within Investment Bank A relating to the potential
acquisition of Life, a client of Investment Bank A. TAYLOR
provided some of those documents to CC-1, who in turn provided
them to CC-3. After purchasing Life securities, CC-3 emailed
the documents to a journalist (“Journalist-1”) who thereafter
published an articke reporting that Life was a potential

acquisition target. Life’s stock price increased the following

10
Case 1:18-cr-00184-UA Document 19 Filed 09/09/19 Page 11 of 31

day, and CC-3 profited by over $1 million.

b. CC-3 also emailed MNPT to Journalist-1 relating
to companies whose information WINDSOR accessed on Investment
Bank B’s computer systems. For example, on or about May 16,
2013, WINDSOR accessed documents relating to the potential
acquisition of Heidrick, a client of Investment Bank B. CC-3
had already begun purchasing Heidrick securities. CC-3 later
emailed confidential documents relating to the acquisition of
Heidrick to Journalist-1, who thereafter published an article
reporting that Heidrick was a potential acquisition target.
Heidrick’s stock price increased after the article was
published, and CC-3 thereafter sold Heidrick securities and
profited by approximately $264,000.

19. After BENJAMIN TAYLOR, the defendant, left the
employment of Investment Bank A in or about 2015, and DARINA
WINDSOR, the defendant, was terminated by Investment Bank B in
or about 2016, TAYLOR continued receiving MNPI from insiders at
at least one investment bank, and provided that MNPI to CC-] and
cc-2 in order to continue the scheme.

20. BENJAMIN TAYLOR and DARINA WINDSOR, the defendants,
were compensated by CCl and CC-2 in exchange for the MNPI that
they misappropriated. TAYLOR specifically continued receiving
payments: for the MNPI he had misappropriated through at least

the summer of 2018. During tne course of the conspiracy, CC-1i

11
Case 1:18-cr-00184-UA Document 19 Filed 09/09/19 Page 12 of 31

and CC-2 provided TAYLOR with over $1 million of benefits,
including cash, hotel rooms and dinners, luxury watches, and
expensive clothes. TAYLOR often received cash from CC-1 and/or
cc-2 in person at the Apartment. WINDSOR well understood that
she was being compensated in exchange for the MNPI that she was
misappropriating, and in or about February 2013 she created a
spreadsheet to forecast how illegal proceeds would be split
amongst herself, TAYLOR, and CC-3.

Statutory Allegations

 

21. From at least in or about December 2012 through in or
about the summer of 2018, in the Southern District of New York
and elsewhere, BENJAMIN TAYLOR and DARINA WINDSOR, the
defendants, and others known and unknown, willfully and
knowingly combined, conspired, confederated, and agreed together
and with each other to commit offenses against the United
States, to wit, (a) securities fraud, in violation of Title 15,
United States Code, Sections 78j)(b) and 78ff, and Title 17, Code
of Federal Regulations, Section 240.10b-5, and (b) fraud in
connection with a tender offer, in violation of Title 15, United
States Code, Sections 78n(e) and 78ff, and Title 17, Code of
Federal Regulations, Sections 240.14e-3(a) and 240.14e-3(d).

22, It was a part and object of the conspiracy that
BENJAMIN TAYLOR and DARINA WINDSOR, the defendants, and others

known and unknown, willfully and knowingly, directly and

12

 
Case 1:18-cr-00184-UA Document 19 Filed 09/09/19 Page 13 of 31

indirectly, by the use of means and instrumentalities of
interstate commerce, and of the mails, and of facilities of
national securities exchanges, would and did use and employ, in
connection with the purchase and sale of securities,
manipulative and deceptive devices and contrivances in violation
of Title 17, Code of Federal Regulations, Section 240.10b~5, by:
(a) employing devices, schemes, and artifices to defraud; (b}
making untrue statements of material fact and omitting to state
material facts necessary in order to make the statements made,
in the light of the circumstances under which they were made,
not misleading; and (c) engaging in acts, practices, and courses
of business which operated and would operate as a fraud and
deceit upon persons.

23. j%It was a further part and an object of the conspiracy
that BENJAMIN TAYLOR and DARINA WINDSOR, the defendants, and
others known and unknown, willfully and knowingly would and did
engage in fraudulent, deceptive, and manipulative acts and
practices in connection with a tender offer, in that after an
offering person had taken substantial steps to commence a tender
offer, TAYLOR and WINDSOR, while in possession of material
information relating to such tender offer, which information
they knew and had reason to know was non-public and which they
knew and had reason to know had been acquired directly and

indirectly from the offering person, the issuer of the

13

 
Case 1:18-cr-00184-UA Document 19 Filed 09/09/19 Page 14 of 31

securities sought and to be sought by such tender offer, and an
officer, director, partner, and employee and other person acting
on behalf of the offering person and such issuer: (a) purchased
and sold and caused to be purchased and sold; and (b)
communicated such material, non-public information under
circumstances in which it was reasonably foreseeable that such
communication would likely result in the purchase and sale of
such securities and securities convertible into and exchangeable
for such securities and options and right to obtain and to
dispose of such securities and options, without such information
and its source having been publicly disclosed by press release
and otherwise within a reasonable time prior to such purchase
and sale, in violation of Title 15, United States Code, Sections
78n(e) and 78ff; and Title 17, Code of Federal Regulations,
Sections 240.14e-3(a} and 240.14e-3(d).
Overt Acts

24, In furtherance of the conspiracy, and to effect the
illegal objects thereof, BENJAMIN TAYLOR and DARINA WINDSOR, the
defendants, and others known and unknown, committed the
following overt acts, among others, in the Southern District of
New York and elsewhere:

a. In or about December 2012, TAYLOR, while employed

as an analyst at Investment Bank A, accessed files on Investment

14

 
Case 1:18-cr-00184-UA Document 19 Filed 09/09/19 Page 15 of 31

Bank A's computer network relating to the potential acquisition
of Metals.

b. On or about May 12, 2014, CC-3 purchased 83,037
common shares of Idenix. CC-3 made the purchases using an
online brokerage account.

on On or about February 19, 2015, WINDSOR, while
employed as an associate at Investment Bank B, accessed a file
on Investment Bank B’s computer network relating to the
potential acquisition of Pharmacyclics.

(Title 18, United States Code, Section 371.)

COUNT TWO
(Conspiracy to Commit Wire Fraud and Securities Fraud)

The Grand Jury further charges:

25. The allegations contained in paragraphs 1 through 20
and 24 of this Indictment are hereby repeated, realleged, and
incorporated by reference, as if fully set forth herein.

26. From at least in or about December 2012 through in or
about the summer of 2018, in the southern District of New York
and elsewhere, BENJAMIN TAYLOR and DARINA WINDSOR, the
defendants, and others known and unknown, willfully and
knowingly, did combine, conspire, confederate, and agree
together and with each other to commit (a) wire fraud, in

violation of Title 18, United States Code, Section 1343; and (b)

15

 
Case 1:18-cr-00184-UA Document 19 Filed 09/09/19 Page 16 of 31

securities fraud, in violation of Titie 18, United States Code,
Section 1348.

27. It was a part and an object of the conspiracy that
BENJAMIN TAYLOR and DARINA WINDSOR, the defendants, and others
known and unknown, willfully and knowingly, having devised and
intending to devise a scheme and artifice to defraud, and for
obtaining money and property by means of false and fraudulent
pretenses, representations, and promises, would and did transmit
and cause to be transmitted by means of wire, radio, and
television communication in interstate and foreign commerce
writings, signs, signals, pictures, and sounds for the purpose
of executing such scheme and artifice, in violation of Title 18,
United States Code, Section 1343.

28. It was further a part and an object of the conspiracy
that BENJAMIN TAYLOR and DARINA WINDSOR, the defendants, and
others known and known, willfully and knowingly would and did
execute a scheme and artifice to (a) defraud persons in
connection with securities of an issuer with a class of
securities registered under Section 12 of the Securities
Exchange Act of 1934 and that was required to file reports under
Section 15(d) of the Securities Exchange Act of 1934, and (b)
obtain, by means of false and fraudulent pretenses,
representations, and promises, money and property in connection

with the purchase and sale of securities of an issuer with a

16
Case 1:18-cr-00184-UA Document 19 Filed 09/09/19 Page 17 of 31

class of securities registered under Section 12 of the
Securities Exchange Act of 1934 and that was required to file
reports under Section 15(d) of the Securities Exchange Act of
1934, in violation of Title 18, United States Code, Section
1348.

(Title 18, United States Code, Section 1349.)

COUNTS THREE THROUGH EIGHTEEN
(Securities Fraud)

 

The Grand Jury further charges:

29, The allegations contained in paragraphs 1 through 20
and 24 of this Indictment are hereby repeated, realleged, and
incorporated by reference, as if fully set forth herein.

30, On or about the dates set forth below, in the Southern
District of New York and elsewhere, BENJAMIN TAYLOR and DARINA
WINDSOR, the defendants, willfully and knowingly, directiy and
indirectly, by the use of means and instrumentalities of
interstate commerce, and of the mails, and of facilities of
national securities exchanges, used and employed in connection
with the purchase and sale of securities manipulative and
deceptive devices and contrivances, in violation of Title 1’,
Code of Federal Regulations, Section 240.10b-5, by: (a)
employing devices, schemes, and artifices to defraud; (b) making
untrue statements of material fact and omitting to state

material facts necessary in order to make the statements made,

17
Case 1:18-cr-00184-UA Document 19 Filed 09/09/19 Page 18 of 31

in the light of the circumstances under which they were made,

not misleading;

and

{c)

engaging in acts,

practices,

and courses

of business which operated and would operate as a fraud and

deceit upon persons, to wit, TAYLOR and WINDSOR stole and

supplied,

in breach of a duty, material non-public information

to various co-conspirators in anticipation that those

individuals and others would use that information to execute

timely securities transactions, which they did, including the

securities transactions listed below on or

Listed below:

about the dates

 

 

 

 

Count | Defendant | Transaction | Company Transactions
Date
3 TAYLOR In or about | Metals Purchases of at least
December approximately:
2012 and ® 12,000 common
January shares;
2013 e 1,822 spread bet
contracts; and
e 3,500 contracts
for difference
(“CFDs”)
4 TAYLOR In or about | Life Purchases of at least

 

 

January
2013

 

 

approximately:

9,500 common
shares;

100 call option
contracts;

1,000 spread bet
contracts;

500 spread bet
call option
contracts;
8,888 CFDs;
10 CFD call
option contracts

and

 

18

 
Case 1:18-cr-00184-UA Document 19 Filed 09/09/19 Page 19 of 31

 

TAYLOR
and
WINDSOR

In or about
February
and March
2013

ABC

Purchases of at least
approximately:

30,000 common
shares;

695 call option
contracts;

1,600 spread bet
contracts; and

16,000 CFDs

 

TAYLOR

In or about
April 2013

Life

Purchases of at least
approximately:

100 call option
contracts;

1,227 spread bet
contracts;

1,224 spread bet
call option
contracts; and

18,000 CFDs

 

TAYLOR
and
WINDSOR

In or about
April and
May 2013

Heidrick

Purchases of at least
approximately 1,830
spread bet contracts

 

TAYLOR
and
WINDSOR

Tn or about
June 2013

Onyx

Purchases of at least
approximately:

57,200 common
shares;

244 call option
contracts;

1,300 spread bet
contracts;

500 spread bet
call option
contracts; and
20,500 CFDs

 

 

 

TAYLOR
and
WINDSOR

 

In or about
April
through
August 2014

 

Intermune

 

Purchases of at least
approximately:

149,005 common
shares;

400 call option
contracts; and

353,000 CFDs

 

i9

 
Case 1:18-cr-00184-UA Document 19 Filed 09/09/19 Page 20 of 31

 

 

 

 

 

 

 

 

 

10 TAYLOR In or about ; Idenix Purchases of at least
and May and approximately:
WINDSOR June 2014 © 321,647 common

shares; and
« 496,089 CFDs

il TAYLOR In or about | Avanir Purchases of at least
and November approximately:
WINDSOR 2014 e 25,000 common

shares; and
*« 35,111 CFDs

12 TAYLOR In or about | Hyperion Purchases of at least
and March 2015 approximately 276,272
WINDSOR CFDs

13 TAYLOR In or about | Pharmacyclics | Purchases of at least
and March 2015 approximately:
WINDSOR e 500 cali option

contracts; and
e 165,000 CFDs

14 TAYLOR In or about | Receptos Purchases of at least
and March and approximately:
WINDSOR April 2015 ® 26,000 common

shares;
e 255 call option
contracts; and
e 262,119 CFDs

15 TAYLOR In or about | Omnicare Purchases of at least
and April and approximately:
WINDSOR May 2015 e 25,000 common

shares;
e 30 call option
contracts; and
e 411,548 CFDs

16 TAYLOR In or about | Thoratec Purchases of at least
and July 2015 approximately 300,000
WINDSOR CEDs

17 TAYLOR In or about | Solera Purchases of at least
and August and approximately:
WINDSOR September e 65,888 common

2015 shares;

 

 

 

 

e 100 call option
contracts; and

e® 457,815 CFDs

 

20

 

 
Case 1:18-cr-00184-UA Document 19 Filed 09/09/19 Page 21 of 31 ct

 

 

 

18 TAYLOR In or about | Enersys Purchases of at least
and September approximately 62,000
WINDSOR and October CFDs

2015

 

 

 

 

 

 

(Title 15, United States Code, Sections 78) (b) & 78ff;
Title 17, Code of Federal Regulations, Section 240.10b-5; and
Title 18, United States Code, Section 2.)

COUNTS NINETEEN THROUGH TWENTY-THREE
{Fraud in Connection with Tender Offers)

The Grand Jury further charges:

31. The allegations contained in paragraphs 1 through 20
and 24 of this Indictment are hereby repeated, realleged, and
incorporated by reference, as if fully set forth herein.

32, On or about the dates set forth below, in the Southern
District of New York and elsewhere, BENJAMIN TAYLOR and DARINA
WINDSOR, the defendants, willfully and knowingly engaged in
fraudulent, deceptive, and manipulative acts and practices in
connection with a tender offer, in that after an offering person
had taken substantial steps to commence a tender offer, TAYLOR
and WINDSOR, while in possession of material information
relating to such tender offer, which information they knew and
had reason to know was non-public and which they knew and had
reason to know had been acquired directly and indirectly from
the offering person, the issuer of the securities sought and to
be sought by such tender offer, and an officer, director,
partner, and employee and other person acting on behaif of the

offering person and such issuer: (a) purchased and sold and

21
Case 1:18-cr-00184-UA Document 19 Filed 09/09/19 Page 22 of 31

caused to be purchased and sold; and (b) communicated such

material, non-public information under circumstances in which it

was reasonably foreseeable that
result in the purchase and sale
securities convertible into and
and options and right to obtain

securities and options, without

such communication would likely
of such securities and
exchangeable for such securities
and to dispose of such

euch information and its source

having been publicly disclosed by press release and otherwise

within a reasonable time prior to such purchase and sale, to

wit, TAYLOR and WINDSOR stole and supplied material non-public

information to various co-conspirators in anticipation that

those individuals and others would use that information to

execute timely securities transactions before that information

became public, which they did, inciuding the securities

transactions listed below on or about the dates listed below: |

 

 

 

Count | Defendant | Transaction Company Transactions
Date
19 TAYLOR In or about Onyx Purchases of at least
and June 2013 approximately:
WINDSOR e 57,200 common

 

 

 

 

shares;

244 cali option
contracts;

1,300 spread bet
contracts;

500 spread bet call
option contracts;
and

20,500 CFDs

 

22

 

 

 
Case 1:18-cr-00184-UA Document 19 Filed 09/09/19 Page 23 of 31

 

20 TAYLOR In or about Idenix Purchases of at least
and May and June approximately:
WINDSOR 2014 ® 321,647 common

shares; and
e® 496,089 CFDs

 

21 TAYLOR In or about Avanir Purchases of at least
and November approximately:
WINDSOR 2014 e® 25,000 common

shares; and
e 35,111 CFDs

 

 

 

22 TAYLOR Tn or about Hyperion Purchases of at least
and March 2015 approximately 276,272
WINDSOR CFDs

23 TAYLOR In or about Receptos Purchases of at least
and March and approximately:
WINDSOR April 2015 e 26,000 common

shares;

® 255 call option
contracts; and

e® 262,119 CFDs

 

 

 

 

 

(Title 15, United States Code, Sections 78n(e) & 78ff;
Title 17, Code of Federal Regulations, Sections 240.14e-3(a) &
240.14e-3(d); and Title 18, United States Code, Section 2.)

COUNTS TWENTY-FOUR THROUGH THIRTY-NINE
(Wire Fraud)

 

The Grand Jury further charges:

33. The allegations contained in paragraphs 1 through 20
and 24 of this Indictment are hereby repeated, realleged, and
incorporated by reference, as if fully set forth herein.

34, On or about the dates set forth below, in the Southern
District of New York and elsewhere, BENJAMIN TAYLOR and DARINA
WINDSOR, the defendants, willfully and knowingly, having devised
and intending to devise a scheme and artifice to defraud, and

for obtaining money and property by means of false and

23

 

 

 
Case 1:18-cr-00184-UA Document19 Filed 09/09/19 Page 24 of 31

fraudulent pretenses, representations, and promises, transmitted
and caused to be transmitted by means of wire, radio, and
television communication in interstate and foreign commerce
writings, signs, signals, picturés, and sounds for the purpose
of executing such scheme and artifice, to wit, through the use
of interstate wires, including interstate and international
telephone calls, TAYLOR and WINDSOR participated in a scheme to.
defraud at least Investment Bank A, Investment Bank B, Reliance,
Life, ABC, Heidrick, Onyx, Intermune, Idenix, Avanir, Hyperion,
Pharmacyclics, Receptos, Omnicare, Thoratec, Solera, and Johnson
Controls of valuable confidential information by deceptively
converting that information to their own use and the use of
others in breach of fiduciary and other duties owed to the
subject companies for the purpose of committing insider trading

and executing the securities transactions listed below:

24
Case 1:18-cr-00184-UA Document19 Filed 09/09/19 Page 25 of 31

 

 

 

 

 

 

Count | Defendant | Transaction | Company Transactions
Date
24 TAYLOR In or about Metals Purchases of at least
December approximately:
2012 and e 12,0600 common
January 2013 shares;

e 1,822 spread bet
contracts; and

« 3,500 CFDs

25 TAYLOR In or about Life Purchases of at least
January 2013 approximately:

e 9,500 common
shares;

e 100 cali option
contracts;

e 1,000 spread bet
contracts;

e 500 spread bet
call option
contracts;

e 8,888 CFDs; and

e 10 CFD call option
contracts

26 TAYLOR In or about {| ABC Purchases of at least
and February and approximately:
WINDSOR March 2013 e 30,000 common

shares;

e 695 call option

contracts;

e 1,600 spread bet
contracts; and

e 16,000 CFDs

2] TAYLOR In or about Life Purchases of at least

 

 

April 2013

 

 

approximately:

e® 100 call option
contracts;

e 1,227 spread bet
contracts;

e 1,224 spread bet
call option
contracts; and

e 18,000 CFDs

 

25

 
Case 1:18-cr-00184-UA Document 19 Filed 09/09/19 Page 26 of 31

 

 

 

 

 

 

 

 

28 TAYLOR In or about Heidrick Purchases of at least
and April and approximately 1,830
WINDSOR May 2013 spread bet contracts

29 TAYLOR In or about Onyx Purchases of at least
ana June 2013 approximately:
WINDSOR e 57,200 common

shares;

e 244 call option
contracts;

e 1,300 spread bet
contracts;

e 500 spread bet
call option
contracts; and

e 20,500 CFDs

30 TAYLOR In or about | Intermune Purchases of at least
and April approximately:
WINDSOR through e 149,005 common

August 2014 shares; ,

e 400 call option
contracts; and

e 353,000 CFDs

31 TAYLOR In or about idenix Purchases of at least
and May and June approximately:
WINDSOR 2014 e 321,647 common

shares; and

e 496,089 CFDs

32 TAYLOR In or about Avanir Purchases of at ieast
and November approximately:
WINDSOR 2014 e 25,000 common

shares; and

e® 35,111 CFDs

33 TAYLOR Tn or about | Hyperion Purchases of at least
and March 2015 approximately 276,272
WINDSOR CFDs

34 TAYLOR In ox about Pharmacyclics | Purchases of at least
and March 2015 approximately:
WINDSOR e 500 call option

 

 

 

 

contracts; and
« 165,000 CEDs

 

26

 
Case 1:18-cr-00184-UA Document19 Filed 09/09/19 Page 27 of 31

 

Purchases of at least

 

 

 

 

 

 

 

 

 

 

35 TAYLOR In or about | Receptos
and March and approximately:
WINDSOR April 2015 e 26,000 common
shares;
e 255 cali option
contracts; and
® 262,119 CFDs
36 TAYLOR In or about | Omnicare Purchases of at least
and April and approximately:
WINDSOR May 2015 e 25,000 common
shares;
e© 30 call option
contracts; and
e 411,548 CFDs
37 TAYLOR In or about j; Thoratec Purchases of at least
and July 2015 approximately 300,000
WINDSOR CFDs
38 TAYLOR In or about Solera Purchases of at least
and August and approximately:
WINDSOR September e 65,888 common
2015 shares;
e 100 call option
contracts; and
e 457,815 CFDs
39 TAYLOR In or about | Enersys Purchases of at least
and September approximately 62,000
WINDSOR and October CFDs
2015
(Title 18, United States Code, Sections 1343 and 2.)

 

 

COUNT FORTY
(Securities Fraud)

The Grand Jury further charges:

35. The allegations contained in paragraphs 1 through 20
and 24 of this Indictment are hereby repeated, realleged, and
incorporated by reference, as if fully set forth herein.

36. From at least in or about December 2012 through in or

about September 2015, in the Southern District of New York and

27
Case 1:18-cr-00184-UA Document'19 Filed 09/09/19 Page 28 of 31

elsewhere, BENJAMIN TAYLOR and DARINA WINDSOR, the defendants,
willfully and knowingly executed a scheme and artifice to (a)
defraud persons in connection with securities of an issuer with
a class of securities registered under Section 12 of the
Securities Exchange Act of 1934 and that was required to file
reports under Section 15{d) of the Securities Exchange Act of
1934, and (b) obtain, by means of false and fraudulent
pretenses, representations, and promises, money and property in
connection with the purchase and sale of securities of an issuer
with a class of securities registered under Section 12 of the
Securities Exchange Act of 1934 and that was required to file
reports under Section 15(d) of the Securities Exchange Act of
1934, to wit, TAYLOR and WINDSOR supplied, in breach of a duty,
material non-public information stolen from at least Investment
Bank A, Investment Bank B, Reliance, Life, ABC, Heidrick, Onyx,
Intermune, Idenix, Avanir, Hyperion, Pharmacyclics, Receptos,
Omnicare, Thoratec, Soiera, and Johnson Controls to co-
conspirators, in anticipation that co-conspirators would trade
using such information, and co-conspirators did trade using the
information.

(fitle 18, United States Code, Sections 1348 and 2.)

28
Case 1:18-cr-00184-UA Document‘19 Filed 09/09/19 Page 29 of 31

FORFEITURE ALLEGATIONS

 

37. As a result of committing one or more of the offenses
alleged in Counts One through Forty of this Indictment, BENJAMIN
TAYLOR and DARINA WINDSOR, the defendants, shall forfeit to the
United States pursuant to Title 18, United States Code, Section
981(a){1)(C) and Title 28, United States Code, Section 2461, any
and ali property, real and personal, that constitutes or is
derived from proceeds traceable to the commission of the
offenses alleged in Counts One through Forty of this Indictment,
that the defendants personally obtained.

Substitute Assets Provision

 

38. If any of the above-described forfeitable property, as
a result of any act or omission of the defendants:
a. cannot be located upon the exercise of due
diligence;
b. has been transferred or soid to, or deposited

with, a third party;

c. has been placed beyond the jurisdiction of the
court;

d. has been substantially diminished in value; or

e. has been commingled with other property which

cannot be divided without difficulty,
4t is the intent of the United States, pursuant to Title 21,

United States Code, Section 853(p), to seek forfeiture of any

29

 

 
Case 1:18-cr-00184-UA Document19 Filed 09/09/19 Page 30 of 31

other property of the defendants up to the value of the

forfeitable property described above.

(Titie 18, United States Code, Section 981;
Title 21, United States Code, Section 853;
and Title 28, United States Code, Section 2461.)

  
 
      

   
 
   
   

     

       

WER

FOREPERSON

 
 

‘Audrey 9trauss
Attorney for the United States,
Acting Under Authority Conferred

by 28 U.S.C. § 515

   
 
   
  

 

30

 
Case 1:18-cr-00184-UA Document'19 Filed 09/09/19 Page 31 of 31

Form No. USA-338s-274 (Ed. 9-25-58)

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA
- vo

BEJAMIN TAYLOR AND
DARINA WINDSOR,

Defendants.

 

SEALED SUPERSEDING INDICTMENT
S7 18 Cr. 184 (VSB)

(Title 15, United States Code, Sections
78} (b),78n(e), and 78ff; Title 17, Code of
Federal Regulations, Sections 240.10b-5,
240.14e-3(a), and 240.14e-3(d); Title 18,
United States Code, Sections 2, 371, 1343,
1348 and 1349.)

    

Dh fit 2D Vai
LWES fe A “ee eamues

 

Foreperson a Attorney for the
United States
Acting Under
Authority
Conferred by
28 U.S.C. § 515

 

i wong, ces CL OKAAA.
glad® Bidip PMD irmn,

fa ft ee Bo PAR Che

 

 
